Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been
prepared by the Reporter of Decisions for the convenience of the reader.


                            ADMIRE v AUTO-OWNERS INSURANCE COMPANY

       Docket No. 142842. Argued November 14, 2012 (Calendar No. 2). Decided May 23, 2013.

               Kenneth Admire, through his guardian Russ Admire, brought an action in the Ingham
       Circuit Court against Auto-Owners Insurance Company, seeking payment of personal protection
       insurance (PIP) benefits under the no-fault act, MCL 500.3101 et seq. Kenneth was seriously
       injured when the motorcycle he was riding collided with a car being operated by an insured of
       Auto-Owners. Following the accident, Kenneth required wheelchair-accessible transportation.
       On three prior occasions, Auto-Owners had agreed to pay the full cost of purchasing a van
       modified to accommodate Kenneth’s wheelchair. Under the agreements, Auto-Owners would
       purchase the van and pay for the necessary modifications with the expectation that the van would
       last for seven years. At the end of that period, Kenneth’s guardian would give notice of his
       intent to purchase a new van and the parties would enter a new transportation purchase
       agreement. In December 2006, Kenneth’s guardian gave Auto-Owners notice of his intent to
       purchase a new van. In response, Auto-Owners stated that it was not obligated to pay the base
       purchase price of a new van, but that it would pay for the necessary modifications if Kenneth’s
       guardian purchased a new vehicle for him. Kenneth’s guardian purchased the new van for
       Kenneth, and after the cost of the modifications was reimbursed and the trade-in value was
       applied, Kenneth was left with $18,388.50 in out-of-pocket expenses for the modified van.
       Kenneth brought suit seeking reimbursement. Auto-Owners moved for summary disposition.
       The Ingham Circuit Court, Thomas L. Brown. J., denied the motion and, instead, granted
       summary disposition in favor of Kenneth. Auto-Owners appealed. The Court of Appeals,
       METER, P.J., and FITZGERALD and M. J. KELLY, JJ., affirmed in an unpublished opinion per
       curiam, issued February 15, 2011 (Docket No. 289080). Auto-Owners sought leave to appeal.
       The Supreme Court granted and heard oral argument on the application, 490 Mich 871 (2011),
       and subsequently granted leave to appeal, 491 Mich 874 (2012).

             In an opinion by Justice ZAHRA, joined by Chief Justice YOUNG and Justices MARKMAN
       and MARY BETH KELLY, the Supreme Court held:

               MCL 500.3107(1)(a) permits an injured person to recover PIP benefits from an insurer
       for allowable expenses consisting of all reasonable charges incurred for reasonably necessary
       products, services, and accommodations for the injured person’s care, recovery, or rehabilitation.
       Ordinary, everyday products, services, and accommodations are not compensable under the
       statute because those expenses are not for the claimant’s care, recovery, or rehabilitation. A
       mere change in the injured person’s postaccident expenses is insufficient to satisfy the statutory
criteria. A new expense must be of a wholly different essential character than expenses borne by
the person before the accident to show that it is for the injured person’s care, recovery, or
rehabilitation. If an expense is new in its essential character, the statute requires that it be
covered in full regardless of whether the expense represents an increase or decrease in the
person’s preaccident costs. A combined product or accommodation results from an ordinary
expense, unchanged as a result of the injury, being joined with an accommodation or product that
is actually for the injured person’s care, recovery, or rehabilitation. An integrated product or
accommodation involves the blending of an ordinary expense with one that is for the injured
person’s care, recovery, or rehabilitation in a way that the resulting product or accommodation
cannot be separated easily into unit costs. MCL 500.3107(1)(a) requires the insurer to cover
integrated products and accommodations in full because the entire expense, including those
portions of the expense that might otherwise be considered ordinary, is necessary for the
person’s care, recovery, or rehabilitation. However, a combined product or accommodation can
be easily separated into components related to the injured person’s care, recovery, or
rehabilitation and components unrelated to that care, recovery, or rehabilitation. When
considering a combined product or accommodation only the expenses for those components
related to the injured person’s care, recovery, or rehabilitation are actually compensable. In this
case, the base price of the van is an ordinary transportation expense of the same essential
character as Kenneth would have incurred regardless of whether he was injured in an accident.
Accordingly, the statute does not require that Auto-Owners reimburse Kenneth for the base price
of the van. Auto-Owners met its statutory obligation to pay for the transportation expenses
recoverable under the statute, including transportation to and from Kenneth’s medical
appointments, by paying for the van’s modifications and reimbursing him for mileage to and
from his medical appointments. The Court of Appeals erred by concluding that the base price of
the van was compensable. To the extent that Court of Appeals opinions in Ward v Titan Ins Co,
287 Mich App 552 (2010), Hoover v Mich Mut Ins Co, 281 Mich App 617 (2008), and Begin v
Mich Bell Tel Co, 284 Mich App 581 (2009), were inconsistent with the opinion in this case,
they were overruled. The Court of Appeals also erred by unnecessarily concluding that the
parties’ most recent transportation purchase agreement was ambiguous regarding whether Auto-
Owners was contractually obligated to reimburse Kenneth for the base price of the van regardless
of the requirements of the no-fault insurance act. Kenneth had waived that argument by failing
to raise it in his complaint or argue it to the trial court.

        Judgment of the Court of Appeals reversed in part and vacated in part; case remanded to
the circuit court for entry of summary disposition in favor of Auto-Owners.

        Justice CAVANAGH, dissenting, rejected the majority’s interpretation of MCL
500.3107(1)(a), asserting that Justice MARILYN KELLY set forth the proper interpretation of the
statute in her dissent in Griffith v State Farm Mut Auto Ins Co, 472 Mich 521 (2005). Justice
CAVANAGH would have affirmed the judgment of the Court of Appeals because Kenneth was
entitled to PIP benefits under the Griffith dissent’s interpretation of the relevant statutory
provisions. The majority’s contrary interpretation was not supported by the statutory language,
was inconsistent with the legislative intent, and provided little assistance to bench and bar.
Moreover, even under the majority’s faulty statutory interpretation, Kenneth was entitled to
reimbursement for the full cost of the van because, using the definition articulated by the
majority, it was an integrated product. Because of the accident Kenneth could only use a
modified van for personal transportation. Thus, the van itself and the modifications were both
necessary for Kenneth’s care and could not be easily separated.

       Justices MCCORMACK and VIVIANO took no part in the decision of this case.




                                  ©2013 State of Michigan
                                                                           Michigan Supreme Court
                                                                                 Lansing, Michigan
                                                     Chief Justice:          Justices:



Opinion                                              Robert P. Young, Jr. Michael F. Cavanagh
                                                                          Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                          Bridget M. McCormack
                                                                          David F. Viviano


                                                                      FILED May 23, 2013

                              STATE OF MICHIGAN

                                      SUPREME COURT


 KENNETH ADMIRE, through his guardian,
 RUSS ADMIRE,

                Plaintiff-Appellee,

 v                                                            No. 142842

 AUTO-OWNERS INSURANCE
 COMPANY,

                Defendant-Appellant.


 BEFORE THE ENTIRE BENCH (except MCCORMACK and VIVIANO, JJ.)

 ZAHRA, J.
         At issue in this case is whether Michigan’s no-fault insurance act1 requires

 defendant, Auto-Owners Insurance Company, to pay the entire cost of a van modified to

 accommodate the plaintiff’s wheelchair, including both the base price of the van and the

 separately introduced modifications. We conclude that defendant is only required to pay


 1
     MCL 500.3101 et seq.
for the modifications because only the modifications are allowable expenses “for an

injured person’s care, recovery, or rehabilitation” under MCL 500.3107(1)(a). Because

the base price of the van is an ordinary transportation expense—an expense that is as

necessary for the uninjured as the injured—and is easily separated from the

modifications, defendant is not required to pay for it under the no-fault insurance act.

Accordingly, we reverse the Court of Appeals’ decision to the extent it held otherwise.

Furthermore, at the trial court, plaintiff, Kenneth Admire, never argued that defendant

had contractually agreed to reimburse him for the base price of the van, thereby waiving

that issue.   Thus, we need not determine whether the Court of Appeals correctly

concluded that the parties’ agreement was ambiguous, and we vacate that portion of the

Court of Appeals’ judgment. Plaintiff’s application for leave to appeal as cross-appellant

is denied, and the case is remanded to the trial court for entry of summary disposition in

defendant’s favor.

                            I. FACTS AND PROCEEDINGS

       In 1987, plaintiff suffered catastrophic injuries when the motorcycle he was riding

collided with a car being operated by an insured of defendant. Plaintiff’s injuries left him

unable to speak or walk and rendered his entire right side virtually useless. A family

member tends to all of plaintiff’s personal and financial affairs.

       Plaintiff requires wheelchair-accessible transportation to go to work five days a

week, visit his family, attend medical appointments, and get around the community. On

three prior occasions, defendant agreed to pay the full cost of purchasing a van large

enough for plaintiff to get in and out while remaining in his wheelchair. Defendant also

agreed to pay the cost of modifying the vehicle to make it wheelchair-accessible. In


                                              2
1988, 1994, and 2000, plaintiff and defendant entered into contracts under which

defendant purchased a van and paid for the necessary modifications with the expectation

that the van would last for seven years. At the end of the van’s life, plaintiff would give

defendant notice of his intent to purchase a new van, and the parties would enter a new

agreement. The most recent “Transportation Purchase Agreement” was executed on

April 26, 2000.   It specified that plaintiff was to notify defendant 60 days before

purchasing a new van and that the old van’s value would be applied to the purchase price

of the new van.

      In December 2006, plaintiff, through his guardian, notified defendant that it was

time to purchase a new van. In January 2007, defendant informed plaintiff by letter that

it had determined that it was not obligated to pay the base purchase price of a new van

under the transportation purchase agreement or the no-fault insurance act. Defendant

acknowledged that, pursuant to the transportation purchase agreement, the “current van

should be traded in toward the price of a new van” should plaintiff choose to purchase a

new van himself. Defendant further stated that it would “pay for the necessary medical

modifications needed on any vehicle purchased . . . as well as . . . any medical mileage

incurred in relation to Mr. Admire’s motor vehicle accident . . . .” Plaintiff’s guardian

purchased the van for him, and after the modifications were reimbursed and the trade-in

value was applied, plaintiff was left with out-of-pocket expenses of $18,388.50.

      Plaintiff sued defendant for reimbursement of the $18,388.50, claiming that it was

an allowable expense under Michigan’s no-fault insurance act. Defendant moved for

summary disposition, arguing that this Court’s decision in Griffith v State Farm Mutual




                                            3
Automobile Insurance Co2 required it to pay for medically necessary modifications, but

not the base price of the van. Plaintiff argued that conflicting precedent interpreted the

no-fault insurance act to require reimbursement for the entire modified van. The Ingham

Circuit Court denied defendant’s motion for summary disposition and instead granted

summary disposition in favor of plaintiff.

          Defendant appealed by right in the Court of Appeals, which affirmed in an

unpublished decision.3       In dicta, the Court of Appeals panel concluded that the

transportation purchase agreement was ambiguous regarding who had the responsibility

to pay the base price of a new van:

                 On its face, the contract does not provide that defendant is required
          to buy a new van. It says that the van shall be traded in on a replacement
          van but it does not say that defendant will pay for the replacement.
          However, the contract also does not say that plaintiff is responsible for
          buying the new van.[4]

Accordingly, the panel held that “the trial court erred in evidently concluding that the

transportation purchase agreement mandated that it grant summary disposition to

plaintiff.”5

2
    Griffith v State Farm Mut Auto Ins Co, 472 Mich 521; 697 NW2d 895 (2005).
3
  Admire v Auto-Owners Ins Co, unpublished opinion per curiam of the Court of Appeals,
issued February 15, 2011 (Docket No. 289080).
4
    Id. at 3.
5
  Id. The Court of Appeals erred by considering the implications of the transportation
purchase agreement because plaintiff never raised that issue in his complaint or argued it
at the trial court. Therefore, the issue was waived. See Walters v Nadell, 481 Mich 377,
387; 751 NW2d 431 (2008) (“Michigan generally follows the ‘raise or waive’ rule of
appellate review. Under our jurisprudence, a litigant must preserve an issue for appellate
review by raising it in the trial court.”) (citation omitted).



                                               4
         The Court of Appeals panel then proceeded to address whether Michigan’s no-

fault insurance act required reimbursement for both the purchase price of a van and the

modifications to accommodate the insured’s disability. Defendant again relied primarily

on this Court’s decision in Griffith, which held that the no-fault insurance act did not

require the insurer to reimburse the insured for food costs absent evidence that the food

was somehow different than what was required before the plaintiff’s accident.6 So,

reasoned defendant, the base price of the van was not compensable because plaintiff

required transportation before and after the accident; the modifications were, however,

compensable because they were not required before the accident.

         The panel disagreed with defendant’s characterization of Griffith, instead relying

on its own decision in Begin v Michigan Bell Telephone Co.7 As in this case, Begin

involved an insurer that had refused to compensate a claimant for a modified van. The

panel in this case agreed with the reasoning in Begin that a van and its modifications are

“so blended . . . that the whole cost is an allowable expense if it satisfies the statutory

criteria for being sufficiently related to injuries sustained in a motor vehicle

accident . . . .”8 Thus, like the Begin Court, the panel reasoned that a modified van was

more like food provided at a care facility (which Griffith acknowledged was covered by

the no-fault insurance act) than ordinary food eaten at home by an injured person (which

Griffith determined was not covered). The panel concluded that because plaintiff could

6
    Griffith, 472 Mich at 535-536.
7
    Begin v Mich Bell Tel Co, 284 Mich App 581; 773 NW2d 271 (2009).
8
    Id. at 596-597.



                                             5
not drive an unmodified vehicle, unlike the Griffith plaintiff who could still eat ordinary

food, the modified vehicle must be covered in its entirety.9

         Defendant sought leave to appeal.       After hearing oral arguments on the

application,10 we granted leave to appeal to determine whether the no-fault insurance act

requires reimbursement for the entire cost of the modified vehicle.11

                               II. STANDARD OF REVIEW

         Whether MCL 500.3107(1)(a) requires an insurer to reimburse an insured claimant

for the full cost of a vehicle and modifications necessary to accommodate the insured

claimant’s disability is a question of statutory interpretation that this Court reviews de

novo.12

                                      III. ANALYSIS

                                A. LEGAL BACKGROUND

         MCL 500.3107(1)(a) permits an injured person to recover personal injury

protection (PIP) benefits from an insurer for “[a]llowable expenses consisting of all

reasonable charges incurred for reasonably necessary products, services and

accommodations for an injured person’s care, recovery, or rehabilitation.” This Court

has often been called on to determine the reach of this provision.13 This case particularly

9
    Admire, unpub op at 5.
10
     Admire v Auto-Owners Ins Co, 490 Mich 871 (2011).
11
     Admire v Auto-Owners Ins Co, 491 Mich 874 (2012).
12
     Griffith, 472 Mich at 525-526.
13
  See, e.g., Johnson v Recca, 492 Mich 169, 178-180; 821 NW2d 520 (2012) (holding
that replacement services did not qualify as allowable expenses); Douglas v Allstate Ins


                                             6
implicates our 2005 decision in Griffith, in which we interpreted the clause “for an

injured person’s care, recovery, or rehabilitation.”14 The plaintiff’s husband in Griffith,

Douglas Griffith, suffered from severe brain damage stemming from a motor vehicle

accident.15 For the duration of Griffith’s hospitalization and his stay at a 24-hour nursing

facility, his insurer, State Farm Mutual Automobile Insurance Company, covered

ordinary expenses, including Griffith’s food.16 On his return home he still required

assistance with basic tasks like eating and bathing. State Farm refused to reimburse the

plaintiff for Griffith’s food because it determined that the food costs were not an

“allowable expense” under MCL 500.3107(1)(a).17

          In determining whether the particular expense was for “‘reasonably necessary

products, services and accommodations for an injured person’s care, recovery, or

rehabilitation,’” this Court defined the terms “care,” “recovery,” and “rehabilitation.”18

Co, 492 Mich 241, 277-278; 821 NW2d 472 (2012) (explaining the dichotomy between
allowable expenses and replacement services as it related to spousal care); Krohn v
Home-Owners Ins Co, 490 Mich 145, 163-167; 802 NW2d 281 (2011) (holding that an
experimental procedure was not an allowable expense); United States Fidelity &
Guaranty Co v Mich Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1, 6; 795
NW2d 101 (2009) (holding that the reasonableness requirement of MCL 500.3107 did
not apply to MCL 500.3104(2)).
14
     Griffith, 472 Mich at 534-540.
15
     Id. at 524.
16
     Id. at 524-525.
17
     Id. at 525.
18
  Id., at 532-536, quoting MCL 500.3107(1)(a). Because there was no dispute that
Griffith was an injured person, the key issue was whether the ordinary food he was eating
was reasonably necessary for his care, recovery, or rehabilitation.



                                             7
This Court gave “recovery” and “rehabilitation” their dictionary definitions, defining

“recovery” as “‘restoration or return to any former and better condition, [especially] to

health from sickness, injury, addiction, etc.,’” and “rehabilitate” as “‘to restore or bring to

a condition of good health, ability to work, or productive activity.’”19 Defining “care”

required this Court to consider the term’s meaning in light of the statutory terms

“recovery” and “rehabilitation”:

                Generally, “care” means “protection; charge,” and “to make
         provision.” Random House Webster’s College Dictionary (2001). Thus,
         taken in isolation, the word “care” can be broadly construed to encompass
         anything that is reasonably necessary to the provision of a person’s
         protection or charge. But we have consistently held that “[c]ourts must
         give effect to every word, phrase, and clause in a statute and avoid an
         interpretation that would render any part of the statute surplusage or
         nugatory.” State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich
         142, 146; 644 NW2d 715 (2002). Therefore, we must neither read “care”
         so broadly as to render nugatory “recovery and rehabilitation” nor construe
         “care” so narrowly that the term is mere surplusage. “Care” must have a
         meaning that is related to, but distinct from, “recovery and rehabilitation.”

                As an initial matter, it is important to note that the statute does not
         require compensation for any item that is reasonably necessary to a
         person’s care in general.          Instead, the statute specifically limits
         compensation to charges for products or services that are reasonably
         necessary “for an injured person’s care, recovery, or rehabilitation.”
         (Emphasis added.) This context suggests that “care” must be related to the
         insured’s injuries.

                                            * * *

                 “Care” must have a meaning that is broader than “recovery” and
         “rehabilitation” but is not so broad as to render those terms nugatory. As
         noted above, both “recovery” and “rehabilitation” refer to an underlying
         injury; likewise, the statute as a whole applies only to an “injured person.”
         It follows that the Legislature intended to limit the scope of the term “care”

19
     Griffith, 472 Mich at 534, citing Random House Webster’s College Dictionary (2001).



                                               8
           to expenses for those products, services, or accommodations whose
           provision is necessitated by the injury sustained in the motor vehicle
           accident. “Care” is broader than “recovery” and “rehabilitation” because it
           may encompass expenses for products, services, and accommodations that
           are necessary because of the accident but that may not restore a person to
           his preinjury state.[20]

           Having determined at the outset that Griffith’s food could not be for recovery or

rehabilitation because it lacked curative properties, this Court proceeded to explain that

ordinary food also could not be for Griffith’s care. This Court determined that Griffith’s

food costs failed to satisfy the requirements of MCL 500.3107(1)(a) because the food was

Griffith’s “ordinary means of sustenance” and “if Griffith had never sustained, or were to

fully recover from, his injuries, his dietary needs would be no different than they are

now.”21 Therefore, this Court concluded, the food costs were not an allowable expense

under the statute.22

           This Court drew an important distinction between ordinary food eaten by an

injured person at home and ordinary food provided by a hospital during the injured

person’s stay, stating that

20
   Griffith, 472 Mich at 533-535. Justice CAVANAGH would employ the analysis from
Justice MARILYN KELLY’s dissent in Griffith, defining “care” as “the provision of what is
necessary for the welfare and protection of someone,” to conclude that defendant should
reimburse plaintiff for the cost of a van because transportation is necessary for plaintiff’s
welfare. Id. at 547 (KELLY, J. dissenting) (citation and quotation marks omitted). While
Justice CAVANAGH’s position is unsurprising—he, after all, supported the dissent in
Griffith—it was rejected by the collective wisdom of this Court as inconsistent with MCL
500.3107(1)(a) in Griffith, and we reject it again here. We reiterate that the Griffith
dissent defined “care” so broadly that “recovery and rehabilitation” were impermissibly
stripped of meaning. See id. at 534 n 10.
21
     Id. at 536.
22
     Id.



                                               9
          it is “reasonably necessary” for an insured to consume hospital food during
          in-patient treatment given the limited dining options available. Although
          an injured person would need to consume food regardless of his injuries, he
          would not need to eat that particular food or bear the cost associated with
          it. Thus, hospital food is analogous to a type of special diet or select diet
          necessary for an injured person’s recovery. Because an insured in an
          institutional setting is required to eat “hospital food,” such food costs are
          necessary for an insured’s “care, recovery, or rehabilitation” while in such a
          setting. Once an injured person leaves the institutional setting, however, he
          may resume eating a normal diet just as he would have had he not suffered
          any injury and is no longer required to bear the costs of hospital food,
          which are part of the unqualified unit cost of hospital treatment.[23]

This Court specifically noted that MCL 500.3107(1)(a) requires insurers to cover hospital

food as an allowable expense for the care of an injured person because the person is

required to eat hospital food precisely because of his or her need for care in the hospital.24

Finally, this Court concluded that requiring an insurer to reimburse the insured for

ordinary, everyday expenses merely because of a remote relationship to the insured’s care

undermines the no-fault insurance act’s goal of cost containment.25

          Several Court of Appeals decisions have attempted to interpret MCL

500.3107(1)(a) in light of Griffith, yet they have taken inconsistent approaches in

Griffith’s application. For instance, the Court of Appeals applied Griffith to housing

expenses in Ward v Titan Insurance Co.26 The majority adopted an incremental approach

to allowable expenses and stated the following:


23
     Id. at 537-538.
24
     Id. at 538 n 14.
25
     Id. at 539.
26
     Ward v Titan Ins Co, 287 Mich App 552; 791 NW2d 488 (2010).



                                               10
                 Under the Griffith analysis, plaintiff’s housing costs are only
          compensable to the extent that those costs became greater as a result of the
          accident. Plaintiff must show that his housing expenses are different from
          those of an uninjured person, for example, by showing that the rental cost
          for handicapped accessible housing is higher than the rental cost of
          ordinary housing. In the absence of that kind of factual record, the trial
          court erred by concluding that plaintiff was entitled to housing costs
          compensation merely on the basis of the amount plaintiff was currently
          paying in rent, for a residence that the record does not even demonstrate
          was handicapped accessible.[27]

As a result, the court reversed the trial court’s award of the entire amount of the insured’s

postinjury housing, instead holding that an insurer is only liable for the increase in

housing costs attributable to the injury.

          Similarly, in Hoover v Michigan Mutual Insurance Co,28 the Court of Appeals

applied Griffith to other household expenses, including real estate tax bills, utility bills,

homeowner’s insurance, home maintenance, telephone bills, and security system costs.

The Hoover Court understood Griffith as requiring “but for” causation between the

claimed expense and the injury:

                  At its core, the holding in Griffith requires a court to determine
          whether expenses would not have been incurred but for the accident and
          resulting injuries. Stated otherwise, the question is whether the expenses
          would have been incurred in the course of an ordinary life unmarred by an
          accident. And if they would have been incurred, like the ordinary food costs
          at issue in Griffith, a causal connection between the expenses and the
          accidental bodily injury would be lacking and it could not be said that the
          act of providing products, services, and accommodations was necessitated
          by the accidental bodily injury.[29]


27
     Id. at 557-558 (citation omitted).
28
     Hoover v Mich Mut Ins Co, 281 Mich App 617; 761 NW2d 801 (2008).
29
     Id. at 628.



                                              11
The Hoover Court understood Griffith as requiring a comparison of the injured person’s

preinjury expenses to the injured person’s postinjury expenses, with the insurer covering

the difference.30

           But the Court of Appeals adopted a different approach in Begin, which presented a

similar factual situation to the instant case: a dispute over whether an insurer was

responsible for the base price of a van for the insured plaintiff.31 The Begin Court

disavowed any interpretation of Griffith that required a comparison to the injured

person’s preinjury expenses:

                   [T]he Griffith Court, when discussing the cost of food provided to an
           injured person in an institutional setting, did not suggest that only the
           marginal increase in the cost of such food served in an institutional setting
           would be an allowable expense. Nor did the Court suggest that only the
           marginal cost of modifying regular shoes would be a recoverable
           “allowable expense” under MCL 500.3107(1)(a). Rather, in each example,
           the product, service, or accommodation used by the injured person before
           the accident is so blended with another product, service, or accommodation
           that the whole cost is an allowable expense if it satisfies the statutory
           criteria of being sufficiently related to injuries sustained in a motor vehicle
           accident and if it is a reasonable charge and reasonably necessary for the
           injured person’s care, recovery, or rehabilitation under MCL
           500.3107(1)(a).[32]

Thus, Begin held, if a particular product, service, or accommodation satisfies the

requirements of MCL 500.3107(1)(a), then the insurer must also cover as “allowable

expenses” all associated expenses that are “blended” with the qualifying expense.33 This

30
     Id. at 629-631.
31
     Begin, 284 Mich App at 583-584.
32
     Id. at 596-597.
33
     Id.



                                                 12
view directly conflicts with the “setoff” analysis promulgated in Ward and Hoover.

Because the statutory language plainly cannot support these divergent interpretations, we

now seek to clarify the reach of MCL 500.3107(1)(a).

                                      B. INTERPRETATION

          As stated, MCL 500.3107(1)(a) permits an injured person to recover PIP benefits

from an insurer for, “[a]llowable expenses consisting of all reasonable charges incurred

for reasonably necessary products, services and accommodations for an injured person’s

care, recovery, or rehabilitation.”       Under Griffith, this provision requires that “an

‘allowable expense’ must be ‘for’ one of the following: (1) an injured person’s care, (2)

his recovery, or (3) his rehabilitation.”34

          This case requires us to clarify when a particular product, service, or

accommodation is actually “for” the injured person’s “care, recovery, or rehabilitation.”

In this context, the word “for” as a preposition “implies a causal connection”35 and is

defined as “‘with the object or purpose of . . . .’”36 Accordingly, a claimant can recover

as an allowable expense the charge for a product, service, or accommodation that has the

object or purpose of effectuating the injured person’s care, recovery, or rehabilitation.

The causal connection is further implied in the statutory language making compensable

only those products, services, or accommodations that are “for an injured person’s care,

34
     Griffith, 472 Mich at 532 n 8.
35
     Id. at 531.
36
  Id. at 531 n 6, quoting Random House Webster’s College Dictionary (1997). The same
definition is found in Random House Webster’s College Dictionary (2005).



                                              13
recovery, and rehabilitation.”37 This language suggests that any product, service, or

accommodation consumed by an uninjured person over the course of his or her everyday

life cannot qualify because it lacks the requisite causal connection with effectuating the

injured person’s care, recovery, or rehabilitation. An ordinary, everyday expense simply

cannot have the object or purpose of effectuating an injured person’s care, recovery, or

rehabilitation because it is incurred by everyone whether injured or not. For instance,

Griffith explained that “the food that Griffith consumes is simply an ordinary means of

sustenance rather than a treatment for his ‘care, recovery, or rehabilitation,’” because “if

Griffith had never sustained, or were to fully recover from, his injuries, his dietary needs

would be no different than they are now.”38 In sum, an ordinary, everyday product,

service, or accommodation is not compensable under MCL 500.3107(1)(a) because that

expense cannot be for the claimant’s care, recovery, or rehabilitation.39

         Further, nothing in the statutory language of MCL 500.3107(1)(a) supports the

notion that postinjury allowable expenses should be reduced by the margin of the injured

person’s preinjury expenses of the same character. Complying with MCL 500.3107(1)(a)

and determining what products, services, and accommodations are actually for the injured

person’s care, recovery, or rehabilitation requires a careful examination of the injured

person’s postaccident expenses. A mere change in the injured person’s postaccident


37
     MCL 500.3107(1)(a) (emphasis added).
38
     Griffith, 472 Mich at 536.
39
  The noncompensability of the ordinary food the insured in Griffith consumed at home
exemplifies this principle.



                                             14
expenses is insufficient to satisfy MCL 500.3107(1)(a); the new expense must be of a

wholly different essential character than expenses borne by the person before the accident

to show that it is for the injured person’s care, recovery, or rehabilitation. But if an

expense is new in its essential character, and thus actually for the injured person’s care,

recovery, or rehabilitation, MCL 500.3107(1)(a) requires that it be covered in full

regardless of whether the expense represents an increase or decrease in the injured

person’s preaccident costs.40 Indeed, the provision states that allowable expenses consist

of “all reasonable charges incurred for reasonably necessary products, services and

accommodations . . . .”41 Thus, if a product, service, or accommodation satisfies the

statutory criteria, it is fully compensable.

         Special accommodations or modifications to an ordinary item present a particular

challenge. A “combined” product or accommodation results from an ordinary expense,

unchanged as a result of the injury, being joined with an accommodation or product that

is actually for the injured person’s care, recovery, or rehabilitation. An “integrated”

product or accommodation involves the blending of an ordinary expense with one that is



40
   For example, if before an accident the claimant wore budget shoes costing $10 but as a
result of the accident required custom medical shoes costing $100, the claimant would be
entitled to the full $100, not merely the $90 difference between the pre- and postaccident
shoe expenses. But if before the accident the claimant wore designer shoes costing $300,
the claimant would still be entitled to the full $100 cost of the custom shoes because the
custom shoes represent a change in character from the claimant’s preinjury needs and are
thus for the claimant’s care, recovery or rehabilitation. Of course, MCL 500.3107(1)(a)
also requires allowable expenses to be “reasonable charges” and they must be
“reasonably necessary” for the claimant’s care, recovery, or rehabilitation.
41
     MCL 500.3107(1)(a) (emphasis added).



                                               15
for the injured person’s care, recovery, or rehabilitation in a way that the resulting

product or accommodation cannot be separated easily into unit costs.            Unlike an

integrated product or accommodation, a combined product or accommodation can be

separated easily, both conceptually and physically, so that the fact-finder can identify

which costs are of a new character and are thus for the injured person’s care, recovery, or

rehabilitation and which costs are ordinary, everyday expenses that are unchanged after

the accident. As this Court suggested in Griffith, MCL 500.3107(1)(a) requires the

insurer to cover a truly integrated product or accommodation in full because the entire

expense, including the portions that might otherwise be considered ordinary, is necessary

for the injured person’s care, recovery, or rehabilitation.42 But because a combined

product or accommodation can be easily separated into components related to the injured

person’s care, recovery, or rehabilitation and components unrelated to that care, recovery,

or rehabilitation, only the related expenses are actually compensable.43             MCL

500.3107(1)(a) mandates this result because, when the product or accommodation can be

easily separated into an ordinary expense and an expense for care, recovery, or

rehabilitation, requiring the insurer to pay for the ordinary expenses would destroy the



42
     See Griffith, 472 Mich at 537-538.
43
   For an example of a combined product or accommodation, consider a medical insole
that an injured person might have to put in his or her shoe following an accident.
Certainly the insole is compensable as a product or accommodation for the injured
person’s care, recovery, or rehabilitation. But the easy physical and conceptual
separability of the insole and the actual shoe means that the shoe itself—an ordinary
expense—will not be compensable because it is not for the injured person’s care,
recovery, or rehabilitation.



                                            16
cost-containment aspect of the no-fault insurance act, something of which this Court has

long been mindful.44

         This analysis is consistent with this Court’s application of MCL 500.3107(1)(a) in

Griffith. In its discussion of insurance coverage for hospital food during the insured’s

hospital stay, the Griffith Court stated that compensation was required because the

insured was required to eat “that particular food.”45 This is an example of an integrated

accommodation. The food, clothing, shelter, and any other ordinary products that are

provided by the hospital as part and parcel of the hospital stay are not easily separated

from the products, services, and accommodations provided by the hospital for the injured

person’s care. Thus, the statute requires the insurer to pay the entire cost. The same

could be said for the custom medical shoes briefly discussed in Griffith.46 When a

medical products company produces a custom shoe, the shoe is an integrated product

because the medical nature of the shoe, which is for the injured person’s care, recovery,




44
   See, e.g., Griffith, 472 Mich at 539 (“We have always been cognizant of this potential
problem [obliterating cost containment] when interpreting the no-fault act . . . .”); Celina
Mut Ins Co v Lake States Ins Co, 452 Mich 84, 89; 549 NW2d 834 (1996) (stating that
“the no-fault insurance system . . . is designed to provide victims with assured, adequate,
and prompt reparations at the lowest cost to both the individuals and the no-fault
system”); O’Donnell v State Farm Mut Auto Ins Co, 404 Mich 524, 547; 273 NW2d 829
(1979) (“Because the first-party insurance proposed by the act was to be compulsory, it
was important that the premiums to be charged by the insurance companies be
maintained as low as possible. Otherwise, the poor and the disadvantaged people of the
state might not be able to obtain the necessary insurance.”).
45
     Griffith, 472 Mich at 537.
46
     Id. at 535 n 12.



                                             17
or rehabilitation, cannot be separated from the ordinary need for shoes by an uninjured

person. Thus, the entire cost of the shoe is an allowable expense.

       In sum, MCL 500.3107(1)(a) only requires an insurer to pay for products, services,

and accommodations that are reasonably necessary to the object or purpose of “an injured

person’s care, recovery, or rehabilitation.”       Postaccident expenses of a wholly new

essential character satisfy the statutorily required causal connection that expenses be for

the injured person’s care, recovery, or rehabilitation. Ordinary expenses that are the same

for an injured and an uninjured person are not recoverable at all because the claimant

cannot show that the expense is for his or her care, recovery, or rehabilitation. However,

if an expense satisfies the statute, then it is recoverable in full; there is no setoff based on

the injured person’s preinjury expenses of the same character. Some products, services,

or accommodations might otherwise be ordinary but are so integrated with a product,

service, or accommodation that is actually for the injured person’s care, recovery, or

rehabilitation that the entire product, service, or accommodation must be included as an

allowable expense under MCL 500.3107(1)(a). But if the ordinary expense is merely

combined with a product, service, or accommodation for the injured person’s care,

recovery, or rehabilitation in a way that is physically and conceptually separable, the

ordinary expense fails to satisfy the statute and is not compensable.47

47
    Justice CAVANAGH suggests that our interpretation injects language into the statute.
Quite the opposite. As this Court has often done, we merely highlight guideposts
inherent in the statutory language to assist Michigan’s citizens—inside and outside the
litigation context—in faithfully administering the statute’s plain language in the myriad
situations in which it applies. See, e.g., Krohn v Home-Owners Ins Co, 490 Mich 145,
163-164; 802 NW2d 281 (2011) (concluding that a surgical procedure cannot be
“reasonably necessary” under MCL 500.3107(1)(a) unless a plaintiff provides objective


                                              18
                                    C. APPLICATION

       Applying this standard here, we conclude that the base price of the van is not an

allowable expense under MCL 500.3107(1)(a). The statute only entitles plaintiff to

reimbursement for products, services, and accommodations that are actually for his care,

recovery, or rehabilitation, and only the van’s modifications rise to that standard. The

base price of the van is an ordinary transportation expense of the same essential character

as plaintiff would have incurred regardless of whether he was injured in an accident.

While plaintiff’s choice of transportation before his injury might not have been a van, the

essential character of plaintiff’s preinjury need for transportation has not changed. Like

Griffith’s need for sustenance, had plaintiff never sustained his injury, or were he to fully

recover, his need for ordinary transportation would be unchanged. Accordingly, the

statute does not require that defendant reimburse plaintiff for the base price of the van.

       Certain transportation expenses may be recoverable under MCL 500.3107(1)(a)

because they are part of plaintiff’s care, recovery, or rehabilitation. For instance, plaintiff

requires some form of transportation to and from his medical appointments. Medically

necessary transportation needs represent a change in character from plaintiff’s preinjury

requirements because the trips would not have been necessary in a life unmarred by



and verifiable evidence of the procedure’s efficacy); Frazier v Allstate Ins Co, 490 Mich
381, 385-386; 808 NW2d 450 (2011) (expounding on the beginning and end of the
process of “alighting” as that term is used in MCL 500.3106(1)(c)); Thornton v Allstate
Ins Co, 425 Mich 643, 659; 391 NW2d 320 (1986) (explaining that an injury arises out of
the use of a motor vehicle as a motor vehicle under MCL 500.3105(1) when the “causal
connection between the injury and the use of a motor vehicle as a motor vehicle is more
than incidental, fortuitous, or ‘but for’”).



                                              19
injury.      But by paying for the van’s modifications and so-called medical mileage,

defendant has met its statutory obligations. Indeed, defendant has made it possible—

through mileage and modifications—for plaintiff to use his otherwise ordinary

transportation to reach medical appointments. But plaintiff cannot show that the van

itself, an ordinary form of transportation, is actually for his care, recovery, or

rehabilitation. Thus, MCL 500.3107(1)(a) does not require defendant to compensate

plaintiff for the base price of the van.

           This Court’s decision in Griffith leads inexorably to this result. The van itself is

akin to the food that Griffith was eating at home. The character of plaintiff’s general

need for transportation—like Griffith’s food requirements—did not change as a result of

the accident. And unlike the hospital food in Griffith, the van does not constitute an

integrated product because the modified van, as a whole, was not actually for plaintiff’s

care, recovery, or rehabilitation.      Hospital food is compensable because the injured

person is required to eat that particular food during the hospital stay for his or her care

and recovery.48 The Court likened hospital food to a special diet.49 But plaintiff only

requires some form of transportation for his care, not any particular form, so his

transportation needs are not akin to a special diet. Indeed, if defendant provided plaintiff

with a taxi service that accounted for his disability, defendant would only be required to

provide that service for those trips that had the object or purpose of plaintiff’s care,

recovery, or rehabilitation.

48
     Id. at 537.
49
     Id.



                                                20
       The parties agreed that plaintiff should have a vehicle with modifications as the

means for transporting plaintiff on his medically necessary trips. But because the van

and the modifications are easily separable, we must determine which expenses are

actually for plaintiff’s care, recovery, and rehabilitation and which are not.50        The

modifications indisputably have the object or purpose of effectuating plaintiff’s care,

recovery, or rehabilitation because without the modifications plaintiff could not make use

of his ordinary transportation for medically necessary trips.        Thus, defendant was

required to and did compensate plaintiff for the cost of the modifications pursuant to

MCL 500.3107(1)(a). But the van is just a van; and while a van may not have been

plaintiff’s transportation preference, it remains an ordinary means of transportation used

by the injured and uninjured alike.51




50
   Justice CAVANAGH argues that defendant must pay for the van because the van cannot
be separated from plaintiff’s general need for transportation and the van itself is for
plaintiff’s care. But we never suggest that the van can be separated from the general need
for transportation. Indeed, driving a van is consistent with plaintiff’s general need for
transportation. Our focus is on the medically necessary modifications and medical
mileage, which are separable from plaintiff’s general need for transportation. Thus,
because only the modifications and medical mileage are for plaintiff’s care, recovery, or
rehabilitation, they are the only items for which defendant must reimburse plaintiff.
51
   Justice CAVANAGH says that the van must be compensable because plaintiff did not
require a van before the accident, similar to how the van’s medical modifications were
unnecessary before the accident. But this argument misconstrues why the modifications
are compensable. What makes the modifications compensable is that they represent a
change in character from plaintiff’s preinjury transportation needs, without which
plaintiff could not use ordinary transportation, so they must be for plaintiff’s care,
recovery, or rehabilitation. But the van itself is an ordinary means of transportation, just
like the motorcycle plaintiff used for transportation before his accident.



                                            21
       Because the character of plaintiff’s ordinary transportation needs remains

unchanged, he is free to meet those needs in the way that best suits him. If plaintiff had

already owned a van, defendant could have modified that van. If plaintiff wanted a

Mercedes van, he could pay for the added luxury, and defendant could modify the van as

required by statute. However, only the modifications and medical mileage—separable

elements that actually represent a change in character from plaintiff’s general preinjury

transportation requirements—must be compensated pursuant to MCL 500.3107(1)(a).

                                    IV. CONCLUSION

       Our decision in Griffith was sound, and we reaffirm that decision here. To the

extent that the Court of Appeals’ opinions in Ward, Hoover, or Begin are inconsistent

with this opinion, they are overruled. In concluding that the base price of the van was

compensable, the Court of Appeals in this case misapplied our holding in Griffith. We

therefore reverse that portion of the Court of Appeals’ judgment.

       Furthermore, the Court of Appeals erred by unnecessarily concluding that the

parties’ transportation purchase agreement was ambiguous regarding whether defendant

was contractually obligated to reimburse plaintiff for the base price of the van regardless

of the no-fault insurance act’s requirements. In fact, plaintiff waived the contractual

argument by failing to raise it in his complaint or argue it to the trial court at any point.52


52
   See Walters, 481 Mich at 387 (“Michigan generally follows the ‘raise or waive’ rule of
appellate review. Under our jurisprudence, a litigant must preserve an issue for appellate
review by raising it in the trial court.”) (citation omitted); Napier v Jacobs, 429 Mich
222, 227; 414 NW2d 862 (1987) (“A general rule of trial practice is that failure to timely
raise an issue waives review of that issue on appeal.”).



                                              22
Accordingly, we vacate the portion of the Court of Appeals’ judgment regarding the

parties’ contract. Plaintiff’s application for leave to appeal as cross-appellant is denied,

and the case is remanded to the trial court for entry of summary disposition in favor of

defendant.




                                                        Brian K. Zahra
                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly




                                            23
                             STATE OF MICHIGAN

                                   SUPREME COURT


KENNETH ADMIRE,

             Plaintiff-Appellee,

v                                                         No. 142842

AUTO-OWNERS INSURANCE
COMPANY,

             Defendant-Appellant.


CAVANAGH, J. (dissenting).
      For nearly a decade now, a majority of this Court has employed what I believe to

be an erroneous and confusing statutory interpretation of MCL 500.3107(1)(a). I have

often dissented from this approach to Michigan’s no-fault act, MCL 500.3101 et seq.

See, e.g., Griffith v State Farm Mut Auto Ins Co, 472 Mich 521, 542-554; 697 NW2d 895

(2005) (MARILYN KELLY, J., dissenting), Krohn v Home-Owners Ins Co, 490 Mich 145,

179-197; 802 NW2d 281 (2011) (HATHAWAY, J., dissenting), Johnson v Recca, 492 Mich

169, 207; 821 NW2d 520 (2012) (CAVANAGH, J., concurring in the result proposed by

HATHAWAY, J., dissenting), and Douglas v Allstate Ins Co, 492 Mich 241, 279-295; 821

NW2d 472 (2012) (CAVANAGH, J., dissenting). Instead, I have argued in favor of

Michigan’s previously well-established interpretation of MCL 500.3107(1)(a). See, e.g.,

Griffith, 472 Mich at 549 (MARILYN KELLY, J., dissenting) (citing Manley v Detroit Auto

Inter–Ins Exch, 425 Mich 140, 168; 388 NW2d 216 (1986) (BOYLE, J., concurring in

part), and Reed v Citizens Ins Co of America, 198 Mich App 443; 499 NW2d 22 (1993),
overruled by Griffith, 472 Mich 521).          Because the majority’s opinion today is an

extension of the Griffith majority’s erroneous interpretation, I respectfully dissent.

                         I. APPLYING THE GRIFFITH DISSENT

         The key provisions of the no-fault act applicable to this case are MCL

500.3105(1)1 and MCL 500.3107(1)(a).2 I continue to believe that Justice MARILYN

KELLY provided the proper interpretation of these statutes in her Griffith dissent. See

Griffith, 472 Mich at 542-554 (MARILYN KELLY, J., dissenting). Specifically, MCL

500.3105(1) establishes that an insured is eligible for certain benefits as long as the

insured is injured in a motor vehicle accident. Thus, the only limitations placed on the

benefits are the limitations stated in MCL 500.3107(1)(a). Id. at 543-546. This is true

because “the Legislature did not expressly limit the expenses recoverable in no-fault

cases to those that the injured person did not require before the injury.” Id. at 548. Thus,

it was the Griffith majority, not the Legislature, that created the additional restriction that



1
    MCL 500.3105(1) states:

                Under personal protection insurance an insurer is liable to pay
         benefits for accidental bodily injury arising out of the ownership, operation,
         maintenance or use of a motor vehicle as a motor vehicle, subject to the
         provisions of this chapter.
2
    MCL 500.3107(1) states in relevant part:

                [P]ersonal protection insurance benefits are payable for the
         following:

                (a) Allowable expenses consisting of all reasonable charges incurred
         for reasonably necessary products, services and accommodations for an
         injured person’s care, recovery, or rehabilitation.



                                               2
personal injury protection (PIP) benefits are not recoverable for expenses that were

necessary before the injury. Id.

       Applying the Griffith dissent’s interpretation of the relevant statutory provisions to

this case, plaintiff clearly satisfied MCL 500.3105(1) given the catastrophic injuries

plaintiff suffered in the motor vehicle accident.      Next, it is necessary to determine

whether the cost of the van is “reasonably necessary” for plaintiff’s “care.” As Justice

MARILYN KELLY explained, in order to ensure that the word “care” in MCL

500.3107(1)(a) has a meaning independent of the words “rehabilitation” and “recovery,”

the word “care” should be defined as “the provision of what is necessary for the welfare

and protection of someone.” Griffith, 472 Mich at 547 (citation and quotation marks

omitted).3 Although a van is not as obviously necessary for a person’s “welfare and

protection” as the food at issue in Griffith, I think that the facts presented in this case

adequately indicate that the van is reasonably necessary for plaintiff’s care because a van

is the only mode of personal transportation available that will accommodate plaintiff’s

severe injuries resulting from the motor vehicle accident.




3
   The majority repeats the Griffith majority’s unfounded claim that this definition of
“care” engulfs “rehabilitation” and “recovery.” Griffith, 472 Mich at 534 n 10.
However, as Justice MARILYN KELLY explained, under the doctrine of noscitur a sociis,
“‘care’ fits with ‘recovery’ and ‘rehabilitation’ when ‘care’ is interpreted broadly to mean
‘the provision of what is necessary for the welfare and protection of someone’” because
“[t]he Legislature intended that an injured person’s needs be furnished (‘care’) until
‘recovery’ has been accomplished through ‘rehabilitation.’” Id. at 547 (MARILYN KELLY,
J., dissenting). The majority’s overly narrow definition of “care,” however, “turns ‘care’
into a mere redundancy.” Id.



                                             3
      The simplicity of applying the Griffith dissent’s interpretation of the plain

language of MCL 500.3105 and MCL 500.3107(1)(a) is consistent with the long-held

principle that the Legislature intended that the no-fault act be construed liberally “in

favor of the persons intended to benefit from it.” Turner v Auto Club Ins Ass’n, 448

Mich 22, 28; 528 NW2d 681 (1995). Likewise, the Griffith dissent’s approach addresses

this Court’s oft-repeated concern regarding cost containment, because the dissent’s

approach would eliminate much of the costly litigation spawned by the Griffith majority’s

erroneous analysis, which will only be perpetuated by the majority opinion’s

modifications to the Griffith majority’s analysis in this case.4 Accordingly, I would

affirm the judgment of the Court of Appeals because plaintiff is entitled to PIP benefits

under MCL 500.3107(1)(a).

                  II. THE MAJORITY’S ERRONEOUS ANALYSIS

      The straightforward application of the statutes’ plain language under the Griffith

dissent stands in stark contrast to the majority’s effort to apply the Griffith majority’s

confusing analysis to this case because, in attempting to clarify Griffith, the majority

takes an approach that is divorced from the statutory language. Specifically, I agree with

the majority that “nothing in the statutory language of MCL 500.3107(1)(a) supports the

notion that postinjury allowable expenses should be reduced by the margin of the injured

person’s preinjury expenses of the same character.” Ante at 14. However, the majority is

4
  One need only examine this Court’s recent docket to see that Griffith continues to
engender confusion and, thus, litigation regarding allowable expenses. See, e.g., Krohn,
490 Mich 145, Johnson, 492 Mich 169, Douglas, 492 Mich 241, and Wilcox v State Farm
Mut Auto Ins Co, 488 Mich 930, 930-932 (2010) (CAVANAGH, J., dissenting).



                                            4
forced to inject a variety of terms and phrases not found in the statutory language in an

effort to “clarify” Griffith in its purported attempt to avoid an incremental approach to

allowable expenses. The result is an overly narrow construction of the statute that is

inconsistent with the Legislature’s intent regarding MCL 500.3107(1)(a).

       For example, the majority states that an “ordinary, everyday expense” cannot

qualify as an allowable expense under MCL 500.3107(1)(a).                However, the phrase

“ordinary, everyday expense” is amorphous and, more importantly, absent from the

statutory language. Rather, the statute simply provides that allowable expenses are “all

reasonable charges incurred for reasonably necessary products, services and

accommodations for an injured person’s care, recovery, or rehabilitation.”                 MCL

500.3107(1)(a) (emphasis added). In my view, “all reasonable charges” could encompass

a so-called “ordinary, everyday expense” and thus satisfy MCL 500.3107(1)(a) if that

expense is reasonable and reasonably necessary for the injured person’s welfare and

protection.

       The majority also proclaims that “the new expense must be of a wholly different

essential character than expenses borne by the person before the accident . . . .” Ante at

15 (emphasis added). Again, this undefined statement of what an insured must now show

to be eligible for benefits finds no support in the statutes or caselaw. Moreover, the

majority’s explanation of expenses that satisfy MCL 500.3107(1)(a) will not add clarity

to this area of the law because the majority’s examples are not truly “of a wholly different

essential character.” For instance, the majority states that a “custom shoe” would qualify

as an allowable expense.       However, no matter how much a shoe is customized or

modified, it retains its “essential character” as a shoe, i.e., it protects a person’s foot while


                                               5
walking.    I question how the bench and bar are to apply the majority’s opinion

consistently and fairly when the majority itself struggles to do so.

       Next, the majority attempts to draw a distinction between a “combined” product,

which it deems insufficient to satisfy MCL 500.3107(1)(a), and an “integrated” product,

which, according to the majority, does satisfy MCL 500.3107(1)(a).5             Again, that

distinction does not appear in the statutory language, and the majority is unable to cite

any support for its judicially created distinction. Moreover, the majority’s explanation of

the difference between a “combined” product and an “integrated” product evidences that

the majority’s approach is entirely standardless.

       Specifically, the majority defines a “combined” product as one that “can be

separated easily, both conceptually and physically, so that the fact-finder can identify

which costs are of a new character and are thus for the injured person’s care, recovery, or

rehabilitation and which costs are ordinary, everyday expenses that are unchanged after

the accident.” Ante at 16. Given the unique nature of modified products, however, this

explanation provides little assistance to the bench and bar.           Indeed, the majority

concludes that “[w]hen a medical products company produces a custom shoe, the shoe is

an integrated product because the medical nature of the shoe . . . cannot be separated

from the ordinary need for shoes by an uninjured person.” Ante at 17-18. Presumably,

the majority considers a “custom shoe” integrated because it cannot be separated


5
  The majority also states that a product must be “truly integrated” to satisfy its
interpretation of MCL 500.3107(1)(a), but the majority does not explain, and it is unclear
to me, whether there is a difference between “combined,” “integrated,” and “truly
integrated” products.



                                              6
“conceptually or physically.” Yet, the majority reaches a different conclusion in this case

despite the fact that, as explained later in this opinion, the same is true of plaintiff’s

modified, or “custom,” van.       In short, although the majority claims to reject the

“incremental” approach used in Ward v Titan Ins Co, 287 Mich App 552; 791 NW2d 488

(2010), and Hoover v Mich Mut Ins Co, 281 Mich App 617; 761 NW2d 801 (2008), the

majority implicitly adopts that very rule by defining the preinjury need too broadly while

simultaneously defining an “integrated product” too narrowly. The majority’s further

deviation from the clear statutory language will only perpetuate the confusion that began

with the Griffith majority’s erroneous analysis.6

                   III. APPLYING THE MAJORITY’S NEW RULE

       Although I would apply the Griffith dissent, I believe that plaintiff is entitled to

benefits even under the majority’s faulty statutory interpretation.      As the majority

acknowledges, what might otherwise be considered an “ordinary, everyday expense”

could constitute, under certain circumstances, an “integrated” product.       Specifically,

under the Griffith majority, food provided in an institutional setting is an “integrated”

product, despite the fact that the exact same food is merely an “ordinary, everyday


6
  The majority claims to merely “highlight guideposts” so that Michigan’s citizens may
faithfully administer the statute’s plain language. See ante at 18 n 47. However laudable
that goal might be, I disagree with establishing “guideposts” that bear no connection to
the “plain language” of the statute. The majority opinion represents the latest example of
the majority’s deviating from the actual language of MCL 500.3107. See, e.g., Douglas,
492 Mich at 279-287 (CAVANAGH, J., dissenting) (explaining that the majority
erroneously injected language not found in, and inconsistent with, the statutory language
of MCL 500.3107(1)(a)); and Krohn, 490 Mich at 186-187 (2011) (HATHAWAY, J.,
dissenting) (same).



                                             7
expense” when provided in a noninstitutional setting. Likewise, although plaintiff’s van

is at its core “transportation,” it is nevertheless an “integrated” product because plaintiff

is required to use “that particular” form of transportation, given that plaintiff is ventilator

dependent and wheelchair bound as a result of the motor vehicle accident. Griffith, 472

Mich at 537.

       The majority apparently believes that plaintiff is not limited to a particular form of

transportation, but that is simply not true, as even defendant conceded.7 Thus, plaintiff’s

need for transportation cannot be easily separated from a van on conceptual grounds

because no other type of vehicle can accommodate plaintiff’s wheelchair.                Stated

differently, contrary to the majority’s unsupported conclusion that “the character of

plaintiff’s ordinary transportation needs remains unchanged,” ante at 22, because of his

injuries the only personal vehicle that plaintiff can travel in is a van. Thus, plaintiff’s

postaccident transportation needs are significantly different from his preaccident

transportation needs. In fact, it bears repeating that the van itself is for plaintiff’s care

because a van is the only type of vehicle that can accommodate plaintiff’s postaccident

condition.     Before the accident, plaintiff did not require the modifications that the

majority concedes are covered by MCL 500.3107(1)(a) because the modifications are for

plaintiff’s care. Likewise, before the accident, plaintiff did not require a van. After the

accident, however, plaintiff cannot operate a personal vehicle unless it is modified and it


7
  See defendant’s answer to plaintiff’s request for admissions, dated September 24, 2008
(admitting that plaintiff “has required and currently requires a modified van that
accommodates his wheelchair if [plaintiff] is to drive a motor vehicle with his currently
[sic] disabilities”) (emphasis added).



                                              8
is a van. Thus, there is no meaningful difference between the modifications and the van

itself for purposes of the majority’s analysis.      Plaintiff required neither before the

accident, but, because of his motor-vehicle-related injuries, plaintiff now requires both

for his care.8

       The majority implicitly acknowledges that plaintiff’s condition limits him to

transportation in a van when it states that “[i]f plaintiff had already owned a van,

defendant could have modified that van. If plaintiff wanted a Mercedes van, he could

pay for the added luxury . . . .” Ante at 22 (emphasis added). Fear that an insurer could

be automatically required to pay for the full cost of any van an insured selects is

misplaced because, as the plain language of MCL 500.3107(1) establishes, the cost of the

van must be “reasonable,” and “the question whether expenses are reasonable . . . is

generally one of fact for the jury . . . .” Nasser v Auto Club Ins Ass’n, 435 Mich 33, 55;

457 NW2d 637 (1990). Thus, if an insured selects “a Mercedes van,” the insurer would

8
  The majority concludes that plaintiff’s postaccident transportation needs are no different
from his preaccident transportation needs, just as the Griffith majority concluded that the
plaintiff’s postaccident food needs were no different from his preaccident food needs.
Perhaps the majority is correct that the Griffith plaintiff could, after recovering in the
hospital, return to his home, open the refrigerator, and eat the exact same food that he had
before his injury. However, could plaintiff in this case return home after recovering in
the hospital and use the exact same mode of transportation he had before his injury?
Clearly, the answer is no, because the character of plaintiff’s transportation needs
changed as a result of the accident, contrary to the majority’s claim that a van is no
different than the motorcycle plaintiff used for transportation before his accident. In fact,
plaintiff could no longer ride a motorcycle or even operate a passenger car because
plaintiff requires a van that is suitable for modification. Yet, by erroneously focusing on
a person’s general transportation needs before an accident and defining that need too
broadly, the majority’s interpretation will regrettably leave some injured parties without
postaccident transportation, given the likely increased expense of purchasing a
modifiable van, which many accident victims will not be able to afford.



                                             9
be free to argue to the jury that the insured’s choice is not reasonable under MCL

500.3107(1)(a). Likewise, an insurer would be free to argue that any type of personal van

is not reasonable because wheelchair-accessible public transportation is reasonable under

the specific circumstances. See Wilcox, 488 Mich at 932 (CAVANAGH, J., dissenting).

However, as the majority admits, the parties in this case agreed that plaintiff should have

a personal vehicle for transportation. Thus, because a van is the only mode of personal

transportation available to plaintiff given the injuries he sustained in the motor vehicle

accident, plaintiff’s need for transportation cannot be easily separated from a van on

conceptual grounds. Thus, the van itself is for plaintiff’s care, and plaintiff is entitled to

reimbursement for the full cost of the van even under the majority opinion because the

modified van is an “integrated” product.

             IV. PLAINTIFF DID NOT WAIVE THE CONTRACT ISSUE

       Finally, I disagree with the majority’s conclusion that plaintiff waived the

argument that defendant had contractually agreed to reimburse plaintiff for the base price

of the van. As the Court of Appeals noted, the basis for the trial court’s decision to deny

defendant’s motion for summary disposition and instead grant plaintiff summary

disposition was not a model of clarity. However, in my view, the transcript of the

hearing on the motion for summary disposition reveals that the trial court based its

decision on its conclusion that the “Transportation Purchase Agreement” (TPA) required

defendant to pay for the reasonable purchase price of a van.9 Moreover, the Court of

9
 The parties executed the first TPA in 1988, shortly after plaintiff’s 1987 motor vehicle
accident. After hearing arguments, the trial court granted summary disposition in
plaintiff’s favor, explaining that defendant became “involved in this in ‘87 and it’s gone


                                             10
Appeals opinion clearly considered the issue and ultimately determined that the TPA is

ambiguous. See Admire v Auto-Owners Ins Co, unpublished opinion per curiam of the

Court of Appeals, issued February 15, 2011 (Docket No. 289080), pp 2-3. Accordingly,

both the trial court and Court of Appeals addressed the issue of whether the TPA

contractually requires defendant to pay for the purchase price of the van. Thus, although

I do not think that it is necessary to reach the issue because, in my view, plaintiff is

entitled to the purchase price of the van under the no-fault act, even accepting the

majority’s contrary conclusion on the no-fault issue, I would remand to the trial court for

further consideration of the contractual issue.

                                    V. CONCLUSION

       I dissent from the majority’s decision to expand the erroneous majority opinion in

Griffith. Moreover, even under the majority’s faulty statutory interpretation, I believe

plaintiff is entitled to benefits because the van in this case is no different from the

“integrated” products that the majority offers as examples of allowable expenses under

MCL 500.3107(1)(a). Finally, because both lower courts considered the argument that

defendant contractually agreed to reimburse plaintiff for the base price of the van, I




on for some time, what, 22 years, and I’m afraid [defendant is] going to have to remain
involved.” Thus, the trial court seemingly relied on the parties’ contractual history dating
back to 1988 regarding the cost of the van rather than no-fault principles in granting
summary disposition in favor of plaintiff.



                                             11
would not hold that the issue was waived. Accordingly, I dissent and would affirm the

judgment of the Court of Appeals, or, at a minimum, remand to the trial court for further

consideration of the contractual issue.




                                                      Michael F. Cavanagh




       MCCORMACK and VIVIANO, JJ., took no part in the decision of this case.




                                           12